Title: To James Madison from William Kirkpatrick, 15 December 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


15 December 1802, Málaga. Last wrote on 14 Nov. “I now enclose a duplicate thereof, and reply to the Letter transmitted me by Danl Brent Esqr. in your Absence dated Washington 26 August by assuring you, that the Instructions therein contained shall serve as a Guide for my Conduct in regard to … distressed seamen.” Observes that twelve cents daily allowance “will procure a very scanty fare for any One in this Place.” Reports that Captain Barron arrived in the New York on 17 Nov. to obtain water and make necessary repairs but the governor objected to the ship’s entry. Barron left on 18 Nov. for Algiers, planning to stop at Cartagena or Mahón should winds be contrary. Presumes Barron reached his destination. On the evening of 18 Nov. the Constellation arrived in distress, having sprung its foremast en route from Toulon. In view of its condition, Kirkpatrick was able to procure permission for the ship to enter the mole. To forestall any other refusals from the governor, both Kirkpatrick and Captain Murray have written to the chargé d’affaires at Madrid to obtain a general permission from the Spanish ministry for all U.S. frigates to enter the mole since “in the Bay they are much exposed in the Winter Season.” The Enterprize and John Adams have since called in. The former left on 26 Nov. carrying dispatches and in search of Morris, and the latter went to Gibraltar for provisions, returning on 10 Dec. “I have been exceedingly mortified to learn from Capt Murray, that all our Frigates actually in the Mediterranean, except Two, are ordered Home. It proves the more distressing at this moment When even a greater force would be requisite for the Protection of our Trade, in Consequence of Sweden, having made Peace with Tripoly, and … the Bashaw of Tunis, has made fresh demands, notwithstanding the very handsome Present that was lately made him.” Suggests that the Barbary powers are so undependable that “a Considerable force should … be Constantly Kept in these Seas to prevent depredations on our Trade, which of late has been very extensive, if not it must gradually decrease, and fall into other Hands.”
The enclosed copy of a letter from O’Brien received on 11 Dec. describes the pasha’s recent efforts to send out cruisers. Suspects these may be the corsairs mentioned in the enclosed 29 Nov. letter from Gorman at Almería. “If so, I fear some of our Merchant Vessels may fall a Victim.” Captain Murray, who is returning to America according to orders, “tho’ contrary to his own Opinion,” has agreed to Kirkpatrick’s request that he convoy four American vessels from Malaga to Gibraltar. “Repairs of the John Adams being compleated, Capt Rodgers has proceeded this morning for Malta, proposing on his Passage up, to give a call in at Almeria, to endeavor to find out Whether they are really Tripolines, or not.” Has written to Almería and to Velez “to Collect every possible Information regarding them, and so soon as any thing new transpires” will inform JM. “The Batavian Squadron formerly advised you to have sailed from hence, continues still in the Mediterranean, as well as the Swedish Admiral Cederstrom With Four Frigates.” The order requiring all ships from the U.S. to “perform a rigorous Quarantine” has not been lifted. Has not had an opportunity to protest as no ships from the U.S. have arrived. “I fear it will remain in force till the Spanish Consul at Philadelphia writes that the Yellow Fever has entirely Subsided.”
 

   
   RC and enclosures (DNA: RG 59, CD, Malaga, vol. 1). RC 4 pp. Docketed by Wagner. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:333–34. For enclosures, see nn. 2 and 3.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:490 and n. 5.



   
   Kirkpatrick enclosed a copy of O’Brien’s 15 Oct. 1802 circular (1 p.), stating that Captain Morris and his crew had arrived from Tripoli on 6 Oct., that the Danes, Swedes, and Batavians had made peace with Tripoli, that no U.S. ships were off Tripoli, and that six Tripolitan ships were already at sea with four more in preparation. O’Brien suggested that “if they meet a Levant wind” the Tripolitans would push out into the Atlantic where there were no convoys, and he warned all Americans against the dangers they would run in encountering the corsairs.



   
   Thomas Gorman’s 29 Nov. 1802 letter (1 p.; docketed by Wagner as received in Kirkpatrick’s 23 Dec. dispatch) informed Kirkpatrick that an express had just arrived from the coast of Vera informing the governor that five large xebecs “under Moorish Colours” were cruising off the coast and working their way west and that a frigate and brig had also been seen off the bay. Gorman added that a Portuguese frigate in Almería had moved closer to shore and that the sea batteries were loaded with round shot to aid the Portuguese in case of an attack (extract printed in the National Intelligencer, 18 Feb. 1803).



   
   See Kirkpatrick to JM, 10 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:472).



   
   A full transcription of this document has been added to the digital edition.

